PER CURIAM.
Defendant, an unmarried minor, was convicted of robbery on two charges and sentenced to a term of eight years in the state penitentiary on each charge, the sentences to run consecutively. Upon appeal, the conviction and sentence were affirmed by this court. Lawrence v. State, Fla.App.1966, 181 So.2d 572.
Defendant is now appealing from an order of the trial court denying him relief under Criminal Procedure Rule 1, F.S.A. Ch. 924 Appendix. Questions presented on appeal are: whether the trial court complied with § 932.38, Fla.Stat., F.S.A. which requires notice to parents or guardians before trial and whether the defendant was denied due process of law by the denial of a preliminary hearing.
We have considered all of the contentions of the defendant and find them to be without merit. See Clay v. State, 143 Fla. 204, 196 So. 462 (1940); Morgan v. State, 113 Fla. 372, 151 So. 697 (1933); Pitts v. State, 88 Fla. 438, 102 So. 554 (1924); McEwen v. Wainwright, Fla.1962, 147 So.2d 317; Brockman v. Cockran, Fla.1961, 127 So.2d 443; Hoffman v. State, Fla.App. 1964, 169 So.2d 38; Wooten v. State, Fla. App.1964, 163 So.2d 305.
No reversible error having been made to appear, the order appealed is affirmed.
Affirmed.